DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 has been considered by the examiner.
Claim Objections
Claims 1-13 are objected to because of the following informalities: 
In lines 4-5 of claim 1, “controls an output signal as the transmission-side hierarchical block” should be corrected to -- controls an output signal [[as]] of the transmission-side hierarchical block--.
In lines 6-7 of claim 1, “a second logic circuit that is performed scan test” should be corrected to – a second logic circuit that [[is performed]] performs scan test--.
In lines 12-13 of claim 1, “the transmitting-side” should be corrected to -- the [[transmitting-side]] transmission-side--.
In lines 14-15 of claim 1, “the transmitting-side” should be corrected to -- the [[transmitting-side]] transmission-side--.
In line 18 of claim 1, “the transmitting-side” should be corrected to -- the [[transmitting-side]] transmission-side--.
Appropriate correction is required.

Claim 5 is objected to because of the following informalities: 
In line 2 of claim 5, “the transmitting-side” should be corrected to -- the [[transmitting-side]] transmission-side--.
Appropriate correction is required.

Claim 6 is objected to because of the following informalities: 
In line 2 of claim 6, “the transmitting-side” should be corrected to -- the [[transmitting-side]] transmission-side--.
Appropriate correction is required.

Claim 7 is objected to because of the following informalities: 
In lines 11-12 of claim 7, “the transmitting-side” should be corrected to -- the [[transmitting-side]] transmission-side--.
Appropriate correction is required.

Claim 11 is objected to because of the following informalities: 
In line 4 of claim 11, “the transmitting-side” should be corrected to -- the [[transmitting-side]] transmission-side--.
Appropriate correction is required.

Claim 12 is objected to because of the following informalities: 
In lines 7-8 of claim 12, “the plurality of transmitting-side” should be corrected to -- the plurality of [[transmitting-side]] transmission-side--.
Appropriate correction is required.

Claim 13 is objected to because of the following informalities: 
In line 4 of claim 13, “the transmitting-side” should be corrected to -- the [[transmitting-side]] transmission-side--.
Appropriate correction is required.
Any claim that is not specifically objected above, is objected due to its dependency on an objected claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation “the observation circuit" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first clock signal generation circuit" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yamauchi (US 20050235184 A1, date published: 2005-10-20) discloses a semiconductor
integrated circuit device using a scan path test in which propagation of an indefinite value to a test target path is inhibited while suppressing an increase in a circuit area, and a test method thereof. When a plurality of flip-flops within a logic circuit is serially connected to form scan chains and a scan path test is conducted, one or a plurality of flip-flops within the logic circuit are provided as indefinite state control flip-flops for holding values for preventing an indefinite value from propagating through a test target path and being captured by the scan chain on an output side during the test. The indefinite state control flip-flops are serially connected based on a control signal, and constitute a chain of flip-flops, different from the scan chain of other flip-flops. A value serially input from an input terminal is set in the plurality of indefinite state control flip-flops, respectively (abstract).

Kawasaki (US 20070234153 A1, date published: 2007-10-04) discloses that a semiconductor
 integrated circuit apparatus includes an internal logic circuit unit, a first memory, a second memory and a control circuit unit. The internal logic circuit unit includes scan chains which test circuit normality. The first memory is accessed by the internal logic circuit. The second memory stores valid bits associated with the first memory, wherein the valid bits indicates one of validity and invalidity of data stored in the first memory. The control circuit unit saves internal state data stored in the scan chains to the first memory, and resets the internal state data saved in the first memory to the scan chains (abstract).

Uesugi (US 20140266367 A1, date published: 2014-09-18) discloses to provide a semiconductor device which can perform a scan test and includes a logic circuit capable of reducing signal delay. The semiconductor device includes a combinational circuit, sequential circuits each holding first data supplied to the combinational circuit or second data output from the combinational circuit, first memory circuits each holding first data supplied to the corresponding sequential circuit and holding second data output from the corresponding sequential circuit, and second memory circuits electrically connecting the first memory circuits in series by supplying the first data or second data supplied from one of the first memory circuits to another one of the first memory circuits. The second memory circuit includes a first switch controlling supply of the first data or second data to the node, a capacitor electrically connected to the node, and a second switch controlling output of the first data or second data from the node (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        /Thien Nguyen/Primary Examiner, Art Unit 2111